

	

		II 

		109th CONGRESS

		1st Session

		S. 519

		IN THE SENATE OF THE UNITED STATES

		

			March 3, 2005

			Mrs. Hutchison

			 introduced the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the Lower Rio Grande Valley Water

		  Resources Conservation and Improvement Act of 2000 to authorize additional

		  projects and activities under that Act, and for other purposes

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Lower Rio Grande Valley Water

			 Resources Conservation and Improvement Act of

			 2005.

		

			2.

			Authorization of additional projects and activities under the

			 lower rio grande water conservation and improvement program

			

				(a)

				Additional projects

				Section 4(a) of the Lower Rio

			 Grande Valley Water Resources Conservation and Improvement Act of 2000 (Public

			 Law 106–576; 114 Stat. 3067) is amended by adding at the end the

			 following:

				

					

						(20)

						In Cameron County, Texas,

				Bayview Irrigation District No. 11, water conservation and improvement projects

				as identified in the March 3, 2004, engineering report by NRS Consulting

				Engineers at a cost of $1,425,219.

					

						(21)

						In the Cameron County,

				Texas, Brownsville Irrigation District, water conservation and improvement

				projects as identified in the February 11, 2004, engineering report by NRS

				Consulting Engineers at a cost of $722,100.

					

						(22)

						In the Cameron County,

				Texas Harlingen Irrigation District No. 1, water conservation and improvement

				projects as identified in the March, 2004, engineering report by Axiom-Blair

				Engineering at a cost of $4,173,950.

					

						(23)

						In the Cameron County,

				Texas, Cameron County Irrigation District No. 2, water conservation and

				improvement projects as identified in the February 11, 2004, engineering report

				by NRS Consulting Engineers at a cost of $8,269,576.

					

						(24)

						In the Cameron County,

				Texas, Cameron County Irrigation District No. 6, water conservation and

				improvement projects as identified in an engineering report by Turner Collie

				Braden, Inc., at a cost of $5,607,300.

					

						(25)

						In the Cameron County,

				Texas, Adams Gardens Irrigation District No. 19, water conservation and

				improvement projects as identified in the March, 2004, engineering report by

				Axiom-Blair Engineering at a cost of $2,500,000.

					

						(26)

						In the Hidalgo and Cameron

				Counties, Texas, Hidalgo and Cameron Counties Irrigation District No. 9, water

				conservation and improvement projects as identified by the February 11

				engineering report by NRS Consulting Engineers at a cost of $8,929,152.

					

						(27)

						In the Hidalgo and Willacy

				Counties, Texas, Delta Lake Irrigation District, water conservation and

				improvement projects as identified in the March, 2004, engineering report by

				Axiom-Blair Engineering at a cost of $8,000,000.

					

						(28)

						In the Hidalgo County,

				Texas, Hidalgo County Irrigation District No. 2, a water conservation and

				improvement project identified in the engineering reports attached to a letter

				dated February 11, 2004, from the district’s general manager, at a cost of

				$5,312,475.

					

						(29)

						In the Hidalgo County,

				Texas, Hidalgo County Irrigation District No. 1, water conservation and

				improvement projects identified in an engineering report dated March 5, 2004,

				by Melden and Hunt, Inc. at a cost of $5,595,018.

					

						(30)

						In the Hidalgo County,

				Texas, Hidalgo County Irrigation District No. 6, water conservation and

				improvement projects as identified in the March, 2004, engineering report by

				Axiom-Blair Engineering at a cost of $3,450,000.

					

						(31)

						In the Hidalgo County,

				Texas Santa Cruz Irrigation District No. 15, water conservation and improvement

				projects as identified in an engineering report dated March 5, 2004, by Melden

				and Hunt at a cost of $4,609,000.

					

						(32)

						In the Hidalgo County,

				Texas, Engelman Irrigation District, water conservation and improvement

				projects as identified in an engineering report dated March 5, 2004, by Melden

				and Hunt, Inc. at a cost of $2,251,480.

					

						(33)

						In the Hidalgo County,

				Texas, Valley Acres Water District, water conservation and improvement projects

				as identified in an engineering report dated March, 2004, by Axiom-Blair

				Engineering at a cost of $500,000.

					

						(34)

						In the Hudspeth County,

				Texas, Hudspeth County Conservation and Reclamation District No. 1, water

				conservation and improvement projects as identified in the March, 2004,

				engineering report by Axiom-Blair Engineering at a cost of $1,500,000.

					

						(35)

						In the El Paso County,

				Texas, El Paso County Water Improvement District No. 1, water conservation and

				improvement projects as identified in the March, 2004, engineering report by

				Axiom-Blair Engineering at a cost of $10,500,000.

					

						(36)

						In the Hidalgo County,

				Texas, Donna Irrigation District, water conservation and improvement projects

				identified in an engineering report dated March 22, 2004, by Melden and Hunt,

				Inc. at a cost of $2,500,000.

					

						(37)

						In the Hidalgo County,

				Texas, Hidalgo County Irrigation District No. 16, water conservation and

				improvement projects identified in an engineering report dated March 22, 2004,

				by Melden and Hunt, Inc. at a cost of $2,800,000.

					

						(38)

						The United Irrigation

				District of Hidalgo County water conservation and improvement projects

				identified in a March, 2004, engineering report by Sigler Winston, Greenwood

				and Associates at a cost of $6,067,021.

					.

			

				(b)

				Inclusion of activities to conserve water or improve supply;

			 transfers among projects

				Section 4 of the Lower Rio

			 Grande Valley Water Resources Conservation and Improvement Act of 2000 (Public

			 Law 106–576; 114 Stat. 3067) is amended—

				

					(1)

					by redesignating subsection

			 (c) as subsection (e); and

				

					(2)

					by inserting after subsection

			 (b) the following:

					

						

							(c)

							Inclusion of activities to conserve water or improve

				supply

							In addition to the

				activities identified in the engineering reports referred to in subsection (a),

				each project that the Secretary conducts or participates in under subsection

				(a) may include any of the following:

							

								(1)

								The replacement of

				irrigation canals and lateral canals with buried pipelines.

							

								(2)

								The impervious lining of

				irrigation canals and lateral canals.

							

								(3)

								Installation of water

				level, flow measurement, pump control, and telemetry systems.

							

								(4)

								The renovation and

				replacement of pumping plants.

							

								(5)

								Other activities that will

				result in the conservation of water or an improved supply of water.

							

							(d)

							Transfers among projects

							Of amounts made available

				for a project referred to in any of paragraphs (20) through (38) of subsection

				(a), the Secretary may transfer and use for another such project up to 10

				percent.

						.

				

			3.

			Reauthorization of appropriations for lower rio grande

			 construction

			Section 4(e) of the Lower Rio

			 Grande Valley Water Resources Conservation and Improvement Act of 2000 (Public

			 Law 106–576; 114 Stat. 3067) (as redesignated by section 2(b)) is amended by

			 inserting before the period the following: for projects referred to in

			 paragraphs (1) through (19) of subsection (a), and $42,356,145 (2004 dollars)

			 for projects referred to in paragraphs (20) through (38) of subsection

			 (a).

		

